SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
327
KA 10-01050
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

SIR RAVEN R., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Supreme Court, Erie County
(Penny M. Wolfgang, J.), rendered March 2, 2010. Defendant was
adjudicated a youthful offender upon his plea of guilty to robbery in
the second degree.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed (see People v Lococo, 92 NY2d 825, 827).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court